Citation Nr: 1010147	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A motion to advance this case on docket was granted by the 
Board. See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that in cases where the veteran's 
service treatment records were unavailable, through no fault 
of the veteran, as is the case here, there is a "heightened 
duty" to assist the veteran in the development of the case. 
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran seeks entitlement to service 
connection for a lung disorder.  He claims that he was 
hospitalized for pneumonia for two weeks while stationed at 
Fort Polk, Louisiana, during his basic training in 
approximately March 1953.  After discharge from active 
service, the Veteran stated that he was treated two times a 
year from 1955 to 1961 for a respiratory condition.  He 
indicated that he also had pneumonia in 1961and that he was 
treated yearly for a respiratory condition from 1961 to 1979.  
He was later hospitalized in 1979 for pneumonia after which 
he indicated that he was no longer able to farm because his 
lung function became so poor.  In 1996, the Veteran was 
diagnosed with broncospastic disease, and in 1997, he was 
hospitalized and diagnosed with pulmonary nodules, chronic 
obstructive pulmonary disease (COPD), diffuse interstitial 
process, and pleural plaques.  The Veteran has stated that 
such conditions have persisted to the present time.

Private treatment records have been received dating back to 
1961 and do document treatment for a respiratory condition 
with observations of thick, slightly bloody sputum and 
diagnoses of "brucellosis?" in 1961 and bilateral pneumonia 
in 1979.  Private and VA treatment records dated as recently 
as May 2009 and October 2009 also show treatment for COPD, 
dyspnea, asthma, and chronic airway obstruction.

In statements submitted in January 2008, lay individuals, 
including the Veteran's spouse, stated that they had known 
him for many years.  These individuals attested to the fact 
that the Veteran had told them about having pneumonia during 
active service.  The Veteran's spouse also stated that she 
knew the Veteran had a history of having pneumonia when they 
married in 1959.  She further indicated that he continued to 
have lung problems throughout their marriage to the present 
time.  

In a September 2009 Informal Conference Report, it was noted 
that the Veteran's spouse stated that she knew the Veteran in 
1957 and that one of the witnesses attesting to the Veteran's 
having pneumonia during active service had served in the 
military at the same time as the Veteran.

The Board notes that the Veteran's service treatment records 
are unavailable.  The record shows that the RO attempted to 
obtain them, but a response indicated that they are presumed 
destroyed by the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri in 1973.  A January 2007 
formal finding of unavailability is of record, and the 
Veteran was notified that his records were unavailable in a 
January 2008 letter. See M21-1MR, Part I, Chapter 1, 
Section C, 5(f).  In addition, the record shows that the RO 
requested a search for Surgeon General Office records and for 
sick or morning reports for the Fort Polk Base Hospital 
during the month of March 1953.  The National Personnel 
Records Center (NPRC) requested further information, 
including the name of the Veteran's unit, as the Veteran 
himself has been unable to supply such information.

The Veteran's representative pointed out in a January 2010 
Informal Hearing Presentation that the RO's search appeared 
to be limited to service treatment records, whereas it was 
possible that hospital or clinical records from Fort Polk 
might still be available.  In addition, the Veteran's service 
personnel records would help identify the unit to which he 
was assigned at the time of his hospitalization. 

Based on the foregoing, the Board finds that a remand is 
necessary to ensure that all efforts have been taken to 
obtain or reconstruct the Veteran's service treatment records 
and to afford the Veteran VA examination to determine the 
nature, extent, and etiology of his claimed lung disorder in 
accordance with McClendon v. Nicholson, 20 Vet. App. 79 
(2006) and 38 C.F.R. § 3.159(c)(4) (2009).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

Accordingly, the case is remanded for the following actions:

1.  The RO/AMC should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for a lung 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific attempt should be to 
obtain treatment records from the VA 
Medical Center (VAMC) in Des Moines, 
Iowa, from January 2009 to the present 
and any other VAMC the Veteran 
identifies.  

2.  The Veteran should be asked to submit 
any and all copies of his service 
personnel and treatment records that he 
has in his possession.

3.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and any other appropriate location to 
request the complete service personnel 
records of the Veteran.  If possible, the 
Veteran's unit of assignment during his 
basic training should be ascertained.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The appellant should be 
notified of any action to be taken.

4.  The RO/AMC should contact the 
National Personnel Records Center (NPRC), 
or other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient records of the 
Veteran and through any other appropriate 
records repository to which pertinent 
clinical records may have been sent.  
These efforts should include requesting 
clinical records documenting the 
Veteran's treatment at a hospital near 
Fort Polk, Louisiana from February 1953 
to April 1953.  

A request should also be made to obtain 
sick and/or morning reports during basic 
training at Fort Polk, Louisiana, from 
February 1953 to April 1953.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his medical records from his active duty 
service as well as any further action to 
be taken.

5.  Following completion of the actions 
in the preceding paragraphs, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
current lung disorder.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner, including any available service 
records, post-service medical records, 
lay statements, and the Veteran's own 
assertions.  

It should be noted that the Veteran is 
considered competent to relate a history 
during service and to an attest to 
factual matters of which he had first-
hand knowledge, including symptomatology 
capable of lay observation. 

The examiner should identify all current 
lung disorders.  For each diagnosis 
identified, the examiner should state 
whether it at least as likely as not the 
disorder manifested in service or is 
otherwise causally or etiologically 
related to the Veteran's military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for a lung disorder.  
If any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



